Citation Nr: 0305363	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  98-17 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1994 to 
September 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a DATE rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that denied service connection for a low back disorder.

This case was previously before the Board in August 2001 at 
which time it was remanded for additional development.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  Service medical records included complaints and treatment 
for low back pain.

3.  The veteran's low back disorder is attributable to 
service.


CONCLUSION OF LAW

A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1132, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303, (2002). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  They also include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, been accomplished.

Through the October 1998 statement of the case and 
supplemental statements of the case dated in June 1999, 
December 1999, November 2002, and January 2003, the veteran 
and his representative have been notified of the law and 
regulations governing entitlement to the benefit sought, the 
evidence which would substantiate the claim, and the evidence 
that has been considered in connection with the appeal.  
Correspondence from the RO dated in October 2001 and July 
2002 specifically informed the veteran of the VCAA and VA's 
duty to assist under the new law.  Additional correspondence 
dated in April 2002 notified the veteran of evidence that was 
needed to support his claim.  The Board finds that the 
aforementioned documents collectively satisfy the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  In view of the foregoing, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim, and has been provided 
ample opportunity to submit such information and evidence.

Factual Background

An Emergency Room report from Park Ridge Hospital dated in 
October 1989 indicated the veteran butted helmets with 
another person while playing football.  He fell backwards to 
the ground and experienced sharp low back pains when he 
attempted to get up.  X-rays of the lumbar spine revealed 
that intervertebral disc spaces were of normal height, 
sacroiliac joints were normal in appearance, and no soft 
tissue abnormality was demonstrated.

Service medical records included an enlistment examination 
report dated in November 1994 that did not include any 
complaints or findings related to a low back disorder.  His 
weight at that time was 210 pounds.  The veteran sought 
treatment in January 1996 after his "back gave out" while 
playing basketball.  He complained of acute low back pain.  A 
history of lumbar strain with sports was noted.  The 
assessment was lumbar strain.  He continued to have 
complaints for approximately ten days.  Treatment records 
included an assessment of probable low back pain associated 
with poor body mechanics and poor abdominal muscle 
conditioning.  In July 1996, the veteran complained again 
that his back gave out.  It was observed that he was 
skylarking with the other patients while waiting to be seen.  
Examination resulted in unremarkable findings.  There were no 
complaints or findings regarding the back on the separation 
physical examination or the Report of Medical History, dated 
in September 1996.  He weighed 200 pounds at the time of 
separation from service.  

The veteran underwent a VA examination in December 1996.  He 
complained of back pain with certain movements.  The 
diagnosis was low back syndrome.

Private medical records from Mehr T. Rahywatullah included an 
October 1997 xray report.  The impression was a normal 
lumbosacral spine.

Markus Kornberg, M.D., saw the veteran in February 1998 for 
an assessment of his back.  X-rays of the lumbar spine were 
unremarkable.  

Private medical records included a February 1998 MRI scan of 
the lumbosacral spine.  The impressions were mild lower 
thoracic and upper lumbar spondylosis, and at least a 
moderate central disc herniation at L5-S1.

Progress notes from the Buffalo VA Medical Center (VAMC) 
dated from November 1998 to September 2001 noted complaints 
of back pain.  November 1997 X-rays of the lumbosacral spine 
revealed early degenerative joint disease at L5-S1.  The 
assessment was low back pain and degenerative joint disease.

The veteran testified during a travel board hearing in June 
2001 that his back began to give out after an ankle injury in 
service that kept him inactive for several months.  While in 
service, he worked in the motor pool, which involved lifting 
heavy items.

VAMC progress notes dated from September 2001 to March 2002 
continued to note the veteran's low back complaints.

The veteran underwent a VA examination in August 2002.  The 
medical history was consistent with what had been previously 
reported.  The diagnosis was degenerative disk disease, L5-
S1.  The etiology of the veteran's back pain was 
undetermined.  The veteran stated that his back problems 
began in service after he injured his ankle, causing him to 
become inactive and experience marked weight gain.  The 
examiner could not state that the problem with the veteran's 
back was secondary to an injury which occurred in the service 
because there veteran did not received an injury to his back.  
The opinion was that although the veteran believed the back 
problem was secondary to his inactivity and weight gain, 
which he attributed to an ankle injury, they were not 
directly causally related.  There was no evidence of chronic 
disease such as arthritis prior to entering service.

VAMC progress notes dated from March to December 2002 noted 
chronic low back pain and a disk prolapse at L5-S1.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002). 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2002).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303(d) (2002).  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Service connection may also be established for a 
current disability on the basis of a "presumption" under the 
law that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2002). 

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by evidence that clearly and 
unmistakably shows the existence of a disability prior to 
service.  38 U.S.C.A. § 1111.

After reviewing all of the evidence, the Board finds that, at 
the time the veteran was examined and accepted for service, 
there was no evidence of a back disorder.  In view of the 
foregoing, the presumption of soundness attaches to the 
veteran's claim, which can only be rebutted by and clear and 
unmistakable evidence of disability prior to service.  
Private medical records from Park Ridge Hospital showed the 
veteran suffered a back injury approximately five years prior 
to entering military service; however, the hospital records 
indicated the veteran's lumbosacral spine was normal.  There 
is no evidence of sequela from this injury. Based on the 
foregoing, evidence of a preservice injury does not rebut the 
presumption of soundness because there is no evidence to show 
that the injury resulted in disability.

The evidence does show that the veteran began to experience 
low back pain a little over a year into service while playing 
basketball.  Complaints were ongoing for nearly two weeks and 
reoccurred within six months.  After service, the veteran 
continued to complain of back pain and although x-rays did 
not reveal any abnormality, a MRI in February 1998 revealed 
disk herniation at L5-S1.

The Board finds that even though the veteran was not 
diagnosed with a back disorder until almost one year and a 
half after service, the veteran continued to have the same 
complaints after service that he had while in service.  As 
there is no evidence of an intercurrent cause that occurred 
between separation from service and the diagnosis, the Board 
finds that service connection for a low back disorder is 
warranted.


ORDER

Service connection for a low back disorder is granted.



____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

